      Case 19-20328                Doc 22        Filed 05/04/19 Entered 05/04/19 22:35:05                             Desc Imaged
                                                 Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Ramon M. Garcia                                           Social Security number or ITIN        xxx−xx−6237
                      First Name   Middle Name   Last Name                      EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                        Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court          District of Utah
                                            Date case filed for chapter 7: 1/17/19
Case number: 19−20328 RKM
Official Form 309A (For Individuals or Joint Debtors) (12/15)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline
For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and
trustees, including information about the meeting of creditors and deadlines. Read
all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov). Case status
information is available at no charge through "Simple Case Lookup" on the court's website (www.utb.uscourts.gov) or by calling
the Voice Case Information System (VCIS) at 1−866−222−8029 #85.

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                            About Debtor 1:                                          About Debtor 2:

1.      Debtor's full name                  Ramon M. Garcia

2.      All other names used in the aka Ramon Maximilliano Garcia
        last 8 years

3.     Address                             3729 South Atlas Way
                                           West Valley City, UT 84120

4.     Debtor's attorney                   David L. Fisher                                          Contact phone 801−931−9001
                                           Fisher Law Group PLLC
       Name and address                    2825 East Cottonwood Parkway Suite 500                   Email: fisherlawllc@lawyer.com
                                           Cottonwood Heights, UT 84121

5.     Bankruptcy trustee                  Kenneth A. Rushton tr                                    Contact phone (801) 768−8416
                                           P.O. Box 212
       Name and address                    Lehi, UT 84043                                           Email: KRus8416@aol.com
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
Date Generated: 5/2/19                                                                                         For more information, see page 2 >
     Case 19-20328                    Doc 22      Filed 05/04/19 Entered 05/04/19 22:35:05                                     Desc Imaged
                                                  Certificate of Notice Page 2 of 4
Debtor Ramon M. Garcia                                                                                                        Case number 19−20328

6. Bankruptcy clerk's office                    United States Bankruptcy Court                                  Hours open: 8:00 AM to 4:30 PM,
                                                District of Utah                                                Monday − Friday
    Documents in this case may be filed at this 350 South Main #301
    address. You may inspect all records filed Salt Lake City, UT 84101                                         Contact phone: (801) 524−6687
    in this case at this office or online at
    www.pacer.gov.
                                                                                                                Website: www.utb.uscourts.gov
                                                 Clerk of Court: David A. Sime

7. Meeting of creditors                          The meeting may be continued or adjourned to a                 Meeting to be held on:
                                                 later date.                                                    June 6, 2019 at 09:30 AM
    Debtors must attend the meeting to be
    questioned under oath. In a joint case,      All individual debtor(s) must provide picture
    both spouses must attend. Creditors may      identification and proof of social security number Location:
    attend, but are not required to do so.
                                                 to the trustee at the meeting of creditors. Failure 405 South Main Street, Suite 250,
                                                 to do so may result in your case being dismissed. Salt Lake City, UT 84111

8. Presumption of abuse                          The presumption of abuse does not arise.

                                                 If the presumption of abuse arises, you may have the right to file a motion to dismiss the case under 11
                                                 U.S.C. § 707(b). Debtors may rebut the presumption by showing special circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                   Filing deadline:
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:                                                   8/5/19
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).



                                                 Deadline to object to exemptions:                              Filing deadline:
                                                 The law permits debtors to keep certain property as            30 days after the
                                                 exempt. If you believe that the law does not authorize an
                                                                                                                conclusion of the
                                                 exemption claimed, you may file an objection.
                                                                                                                meeting of creditors

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                 not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                 exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                 www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                 debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                              page 2
          Case 19-20328            Doc 22       Filed 05/04/19 Entered 05/04/19 22:35:05                         Desc Imaged
                                                Certificate of Notice Page 3 of 4
                                               United States Bankruptcy Court
                                                     District of Utah
In re:                                                                                                     Case No. 19-20328-RKM
Ramon M. Garcia                                                                                            Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1088-2                  User: sjl                          Page 1 of 2                          Date Rcvd: May 02, 2019
                                      Form ID: 309A                      Total Noticed: 27


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
May 04, 2019.
db             +Ramon M. Garcia,    3729 South Atlas Way,     West Valley City, UT 84120-3701
tr             +Kenneth A. Rushton tr,     P.O. Box 212,    Lehi, UT 84043-0212
11234743       +Aldous and Associates, PLLC,     Attn: Bankruptcy,    Po Box 171374,     Holladay, UT 84117-1374
11234744       +Bruce L. Richards & Associates,     Re: Cyprus Credit Union,     455 E 500 S #401,
                 Salt Lake City, UT 84111-3317
11234747       +Citibank North America,     Citibank Corp/Centralized Bankruptcy,      Po Box 790034,
                 St Louis, MO 63179-0034
11234749       +Cyprus Credit Union,    Po Box 9002,     3876 W Center View Way,    West Jordan, UT 84084-6512
11234750       +Cyprus Cu,    Po Box 9002,    3876 W Center View Way,     West Jordan, UT 84084-6512
11234751      #+Dominion Energy,    P.O. Box 45841,    Salt Lake City, UT 84139-0001
11234753      #+Gabriel M. Simcox,    622 West 5750 South,     Murray, UT 84123-5718
11234755       +Granite Credit Union,    3675 South 900 East,     Salt Lake City, UT 84106-1964
11234757       +JEREMY M. SHORTS,    P.O. Box 971233,     Orem, UT 84097-1233
11234758       +MidAmerica Bank & Trust Company,     Attn: Bankruptcy,     Po Box 400,    Dixon, MO 65459-0400
11234759       +Morgan Jwlrs,    Attn: Bankruptcy Dept,     Po Box 45820,    Salt Lake City, UT 84145-0820
11234760       +Office of Recovery Services,     Attn: Bankruptcy Dept,     195 North 1950 West,
                 Salt Lake City, UT 84116-3100
11234763       +The Bank of Missouri,    PO Box 91510,     Sioux Falls, SD 57109-1510
11234764       +Total Visa,    P.O. Box 5220,    Sioux Falls, SD 57117-5220
11234765        Utah Podiatric Physicians And Surgeons,      400 West 430 North,    Salt Lake City, UT 84115

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: fisherlawllc@lawyer.com May 03 2019 02:01:09       David L. Fisher,
                 Fisher Law Group PLLC,    2825 East Cottonwood Parkway Suite 500,
                 Cottonwood Heights, UT 84121
11234745       +EDI: CAPITALONE.COM May 03 2019 05:58:00       Capital One,   Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
11234746       +E-mail/Text: opsqa_usbankruptcy@cashnetusa.com May 03 2019 02:01:13        Cash Net Usa,
                 175 W. Jackson Blvd., Suite 1000,    Chicago, IL 60604-2863
11234748       +E-mail/Text: ctcdupecust@cornwelltools.com May 03 2019 02:01:19       Cornwell Quality Tools,
                 Attn: Bankruptcy Dept,    667 Seville Road,    Wadsworth, OH 44281-1077
11234752       +E-mail/Text: bankruptcy@expressrecovery.com May 03 2019 02:01:24       Express Recovery Services,
                 2790 Decker Lake Dr,    Salt Lake City, UT 84119-2057
11234754       +EDI: PHINGENESIS May 03 2019 05:58:00       Genesis Bc/Celtic Bank,   Attn: Bankruptcy,
                 268 South State Street Ste 300,    Salt Lake City, UT 84111-5314
11234756        EDI: IRS.COM May 03 2019 05:58:00      Internal Revenue Service,
                 Centralized Insolvency Operation,    Post Office Box 7346,    Philadelphia, PA 19101-7346
11234761       +EDI: PRA.COM May 03 2019 05:58:00      Portfolio Recovery,    Po Box 41021,
                 Norfolk, VA 23541-1021
11234762       +E-mail/Text: ecfbankruptcy@progleasing.com May 03 2019 02:01:34       Progressive Leasing,
                 256 West Data Dr,    Draper, UT 84020-2315
11234766       +EDI: UTAHTAXCOMM.COM May 03 2019 05:58:00       Utah State Tax Commission,    210 North 1950 West,
                 Salt Lake City, UT 84134-9000
                                                                                               TOTAL: 10

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: May 04, 2019                                             Signature: /s/Joseph Speetjens
        Case 19-20328       Doc 22    Filed 05/04/19 Entered 05/04/19 22:35:05            Desc Imaged
                                      Certificate of Notice Page 4 of 4


District/off: 1088-2          User: sjl                   Page 2 of 2                  Date Rcvd: May 02, 2019
                              Form ID: 309A               Total Noticed: 27

_


                              CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on May 2, 2019 at the address(es) listed below:
              David L. Fisher   on behalf of Debtor Ramon M. Garcia fisherlawllc@lawyer.com,
               fisherdr81428@notify.bestcase.com
              Elizabeth R. Loveridge tr   eloveridge@strongandhanni.com,
               rchristensen@strongandhanni.com;eloveridge@ecf.axosfs.com
              Kenneth A. Rushton tr   KRus8416@aol.com, UT01@ecfcbis.com
              United States Trustee   USTPRegion19.SK.ECF@usdoj.gov
                                                                                             TOTAL: 4
